5/1 1 /201 5
Patricia Henderson
District C|erk
Tay|or County, Texas

.Kathy Conway
¢ZL,M)L{' 6
CAUSE NO. 2559$3"“"

ALBERT RAY WILLIAMS IN THE 104TH DIsTRICT COURT

Plaintiff

§
§
§
R

vs § oF 4r .
, § `Z‘LK'QL
DAKOTAH CLAY CROX'I`ON & §
GREAT WESTERN DISTRIBUTING §
COMPANY OF AMARILLO d/b/a §
BILL REED DISTRIBUTING §
COMPANY, GERMANIA SELECT §
INSURANCE COlV.[PANY & §
PHILADELPHIA INDElVlNITY §
INSURANCE COMPANY §
§

 

Defendants § TAYLOR COUNTY, TEXAS

ORDER ON DEFENDANT’S
MOTION FOR SUMMARY JUDGMENT AS TO GROSS NEGLIGENCE

On this day came on to be considered Defendant GREAT WESTERN DISTRIBUTING
COMPANY OF AMARILLO d/b/a BILL REED DISTRIBDTING COMPANY’S Motion for
Summary Judgment and the Court having considered the motion, the response, the evidence on
file, and arguments of counsel, finds that such motion is well taken and should be granted as to
Plaintiff’s gross negligence claim against Great Westem Distributing Company of Amarillo d/b/a
Bill Reed Distributing Company. d

IT IS THEREFORE ORDERED, ADIUDGED and DECREED that Defendant’s Motion
for Summary Judgment as to Plaintiff’ s gross negligence claim be, and is hereby, GRANTED, and
that Plaintiff take nothing on his claim of\ gross negligence against GREAT WESTERN
DISTRIBUTING COMPANY OF AMARILLO d/b/a BILL` REED DISTRIBUTING

COMPANY.

 

Order on Defendant~Great Westem Distributing Company d/b/a a Page 1 of 2
Bill Reed Distributing Company’s Motion for Summary Judgment `

- 1 ‘l'th
SIGNED this day of May, 2015.

,, f

 

THE HONORABLE LEE HAMILTON
JUDGE PRESIDING

 

Order on Defendant Great Westem Distributing Company d/b/a Page 2 of 2
Bill Reed Distributing Company’s Motion for Summary Judgment